Exhibit 10.1


FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT


This First Amendment (the “Amendment”) to Employment Agreement is made and
entered into as of July 12, 2011 by and between Soligenix, Inc., a Delaware
corporation (the “Corporation”), and Christopher J. Schaber, Ph.D. (the
“Employee”).


RECITAL


A.           The Employee and the Corporation desire to amend the Employment
Agreement dated December 27, 2007 (the “Employment Agreement”), pursuant to the
terms set forth hereinafter.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Corporation and the Employee hereby agree as follows:


1. Section 3(a) of the Employment Agreement is hereby amended and restated in
its entirety as follows:
 
(a)           (i)           The Corporation shall pay the Employee an annual
base salary (“Base Salary”) of three hundred ninety thousand dollars ($390,000),
payable in accordance with the usual payroll period of the Corporation.
 
(ii)           For the Corporation’s fiscal year ending December 31, 2011, the
Employee shall be entitled to a bonus of:  (A) the greater of $50,000 or 40%
of  Employee’s base salary prior to this Amendment in a pro-rated amount, based
on six months and (B) a targeted annual bonus payment of 40% of the Base Salary
pursuant to the Corporation’s Compensation Policy, payable after December 31,
2011 in a pro-rated amount, based on six months.  Such bonus shall be determined
by the Compensation Committee of the Board of Directors.
 
(iii)           For the Corporation’s fiscal years ending after December 31,
2011, the Employee shall be entitled to a targeted annual bonus payment of 40%
of the Base Salary pursuant to the Corporation’s Compensation Policy, payable at
the end of each calendar year in a pro-rated amount, if applicable.  Such bonus
shall be determined by the Compensation Committee of the Board of Directors.
 
2. Section 7(b) of the Employment Agreement is hereby amended and restated in
its entirety as follows:
 
(b)   Upon termination by the Corporation pursuant to subparagraph (iii) of
paragraph 7(a) of the Employment Agreement or by Employee other than pursuant to
subparagraph (iv) of paragraph 7(a) of the Employment Agreement, the Employee
shall be entitled to receive the Base Salary plus bonus accrued but unpaid as of
the date of termination, if any, including any vacation time accrued but not
taken.
 
 
1

--------------------------------------------------------------------------------

 
 
3. Section 7(c) of the Employment Agreement is hereby amended and restated in
its entirety as follows:
 
(c)   Upon termination by the Corporation without Just Cause or pursuant to
subparagraphs (i), (ii) or (iv) of paragraph 7(a) of the Employment Agreement,
then (i) the term of the Employment Agreement as set forth in Section 2 thereof
shall be deemed to have been terminated as of such date, and (ii) the
Corporation shall pay the Employee:  (a) nine months salary, (b) a pro rata
bonus calculated by the average of Employee’s prior two year’s annual bonuses,
if any, and based on the number of months that Employee was employed during the
year in which Employee’s employment was terminated, and (c) any vacation accrued
but not taken, payable upon the normal payroll periods of the Corporation with
such payments to begin on the first payroll period following Employee’s
termination of employment (“Severance Period”).  Notwithstanding anything herein
to the contrary, each payment made during the Severance Period shall be deemed
to be a separate payment within the meaning of Section 409(a) of the Code and
the regulations thereunder.  Health benefits and life insurance will also be
maintained for Employee (or his dependents in the event of termination pursuant
to subparagraph (i)) by the Corporation during the Severance Period.  No
unvested options shall vest beyond the termination date, except where previously
noted in Section 3(b) of the Employment Agreement or at the discretion of the
administrators of the Corporation’s equity compensation plans.
 
4. This Amendment is executed as of the date first above written but shall be
given retroactive effect to July 1, 2011.
 
5. All other provisions of the Employment Agreement are incorporated herein and
shall remain in full force and effect, including, but not limited to capitalized
terms that are not otherwise defined herein.
 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first hereinabove written.
 
SOLIGENIX, INC.


By: /s/ Evan
Myrianthopoulos                                                                   
 
Name: Evan
Myrianthopoulos                                                         
 
Title: Chief Financial
Officer                                                                               
 
 
EMPLOYEE


/s/ Christopher J.
Schaber                                                                
Christopher J. Schaber, Ph.D.
 
 
2

--------------------------------------------------------------------------------